Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Gary Tanner Royal, Appellant                          Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 18F-
No. 06-19-00177-CR         v.                         1154-102).        Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Gary Tanner Royal, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED SEPTEMBER 12, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk